Scott, J.:
The defendants are the executors of the last will and testament of Bertha Heidelberger, deceased, who was an accommodation indorser upon seven promissory notes executed by her husband, Joseph Heidelberger, to his own order, and indorsed by him and delivered to his brother Isaac Heidelburger, the plaintiff, in settlement of a controversy.
The notes bear upon their face no indication as to where they were made, although the evidence is that they were actually drawn in the State of New York, and were delivered to plaintiff in this State. They were all payable at a trust company in the State of New Jersey. Mrs. Heidelberger was a resident of the State of New York, but at the time the notes were made she was temporarily sojourning in New Jersey, and she indorsed them in that State. Payment was resisted by defendants on the ground that under the law of the State of New Jersey an accommodation indorsement by a married woman creates no liability against her. It is conceded that the law of New Jersey is that no married woman shall become an accommodation indorser, guarantor or surety, nor be liable on any promise to pay debts or answer for the default or liability of any other person. (Compiled Statutes N. J. 3226, § 5.) It is also conceded that Mrs. Heidelberger was merely an accommodation indorser.
The sole question in the case is whether the law of the State of New York or that of the State of New Jersey applies. In our opinion this is not an open question.
Whether the note itself was a New York contract or a New Jersey one, it is clear that the contract of indorsement was an independent contract governed by the Jaw of the State where
*108it was made, which place, in the present case, was the State of New Jersey. (Spies v. National City Bank, 174 N. Y. 222; Chemical National Bank v. Kellogg, 183 id. 92.) The question whether the indorser was permanently or merely temporarily residing'in New Jersey is irrelevant. It is the place where the contract is made and not the residence of the contractor which is to govern. It follows that the judgment and order appealed from must be reversed and the complaint dismissed, with costs to the defendants in this court and the court below.
Ingraham, P. J., Laughlin, Clarke and Smith, JJ., concurred.
Judgment and order reversed, with costs, and complaint dismissed, with costs.